Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 7, 8, and 11-13 have been amended. Claims 5, 9, and 10 have been canceled. Claims 14-21 have been added. 
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-8, and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,334,331 in view of Igawa et al, (US 2013/0330345 A1, of record), hereinafter Igawa, and Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama. 
The issued patent recites a bispecific antibody that specifically binds to blood coagulation factor IX and/or activated blood coagulation factor IX, and blood coagulation factor X, wherein the bispecific antibody comprises: a first heavy chain comprising three complementarity determining regions (CDRs) having the amino acid sequences of SEQ ID NOs: 105-107, a second heavy chain comprising CDRs having the amino acid sequences of SEQ ID NOs: 126-128, and two light chains, each comprising CDRs having the amino acid sequences of SEQ ID NOs: 156-158 (issued claim 1). The variable region CDRs of the first heavy chain correspond to the amino acid sequences of SEQ ID NOs 1, 2, and 3 of instant claim 1; the CDRs of the second heavy chain 
The issued patent does not recite that the bispecific antibody used for the treatment of hemophilia A nor that it is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises the antibody, histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
However, Igawa teaches that the bispecific antibodies disclosed in the issued patent can be used for the treatment of hemophilia A (see entire document, in particular Claim 42 and Para. 0452), and a sufficient dose of the bispecific antibody formulation can be administered subcutaneously (Para. 0458).
Moriyama further teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations 
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the issued patent in the stabilizing formulation disclosed by Moriyama to be used for the treatment of hemophilia A. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the .

Claims 1-4, 6-8, and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 84 of U.S. Patent No. 10,450,381 in view of Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama. 
The issued patent recites a method for treating hemophilia A comprising administering to a subject a pharmaceutical composition comprising a bispecific antibody that specifically binds to blood coagulation factor IX and/or activated blood coagulation factor IX, and blood coagulation factor X, wherein the bispecific antibody comprises: a first heavy chain comprising three complementarity determining regions (CDRs) having the amino acid sequences of SEQ ID NOs: 105-107, a second heavy chain comprising CDRs having the amino acid sequences of SEQ ID NOs: 126-128, and two light chains, each comprising CDRs having the amino acid sequences of SEQ ID NOs: 156-158 (issued claim 16).  The variable region CDRs of the first heavy chain correspond to the amino acid sequences of SEQ ID NOs 1, 2, and 3 of instant claim 1; the CDRs of the second heavy chain correspond to the amino acid sequences of SEQ ID NOs: 4, 5, and 6 of instant claim 1; and the CDRs of the identical light chains correspond to SEQ ID NO: 7, 8, and 9 of instant claim 1. The issued patent further recites that the bispecific antibody has a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two identical light chains having the amino acid sequence of SEQ ID NO: 32 (issued claim 26). The amino acid sequences of the first heavy chain, second 
The issued patent does not recite that the bispecific antibody is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises the antibody, histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
However, Moriyama teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in the present invention may be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0041). Since the acidic amino acid aspartate (negatively-charged) is used as a counter ion species to the basic amino acid arginine (positively-charged), the formulations are expected to suppress charge heterogeneity. The formulations can additionally contain the surfactant poloxamer 188 at 0.0001% to 10% (w/v) (Para. 0059), thus the 0.0001 g to 10 g of the surfactant is present in 100 mL of solution (or 0.001 mg/mL to 100 mg/mL). The pH of the antibody-containing formulation is preferably 4 to 8 (Para. 0055). Further, the formulations 
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the issued patent in the stabilizing formulation disclosed by Moriyama. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment of a disease/disorder such as hemophilia A. 

Claims 1-4, 6-8, and 11-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/459,791 in view of Igawa et al, (US 2013/0330345 A1, of record), hereinafter Igawa, and Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama.
This is a provisional nonstatutory double patenting rejection.

The co-pending application does not recite that  that the bispecific antibody used for the treatment of hemophilia A nor that it is prepared in a stabilizing formulation that suppresses 
However, Igawa teaches that the bispecific antibodies disclosed in the issued patent can be used for the treatment of hemophilia A (see entire document, in particular Claim 42 and Para. 0452), and a sufficient dose of the bispecific antibody formulation can be administered subcutaneously (Para. 0458).
Moriyama further teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in the present invention may be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0041). Since the acidic amino acid aspartate (negatively-charged) is used as a counter ion species to the basic amino acid arginine (positively-charged), the formulations are expected to suppress charge heterogeneity. The formulations can additionally contain the surfactant poloxamer 188 at 0.0001% to 10% (w/v) (Para. 0059), thus the 0.0001 g to 10 g of the surfactant is present in 100 mL of solution (or 0.001 mg/mL to 100 mg/mL). The pH of the antibody-containing formulation is preferably 4 to 8 (Para. 0055). Further, the formulations 
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the co-pending application in the stabilizing formulation disclosed by Moriyama to be used for the treatment of hemophilia A. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment of a disease/disorder such as hemophilia A.

Claims 1-4, 6-8, and 11-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-23, and 28-32  of copending Application No.  in view of Igawa et al, (US 2013/0330345 A1, of record), hereinafter Igawa, and Saito et al (US 8,765,124, of record), hereinafter Saito. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a stable antibody containing formulation comprising histidine-aspartate and arginine-aspartate, wherein the antibody concentration is 100 mg/mL or more (co-pending claims 1, 2, 3, 4, and 12), wherein the formulation consists of less than 1mM chloride ion and acetate ion (co-pending claim 7) and is a liquid formulation (co-pending claim 13); the buffer concentration is 5 to 100 mM (co-pending claim 19); the arginine concentration is 5 to 300 mM (co-pending claim 20), and the antibody is a bispecific antibody against factor IX and factor X (co-pending claim 30). It should be noted that the instant specification states on the last paragraph of page 7, that “substantially less do not contain chloride ion or acetate ion" means  that the concentrations of chloride ion and acetate ion are, for example, 5 mM or less, preferably 2 mM or less, and more preferably 1 mM or less. Thus, the concentrations of the chloride and acetate ion disclosed in the co-pending claims fall within the scope of the instant claims. 
	The co-pending application does not recite that the antibody-containing formulations comprise poloxamer 188 nor does it recite that the bispecific anti-factor IX/factor X antibody disclosed in instant claim 1.
However, Saito teaches that poloxamer 188 can be used as a surfactant to provide stabilized protein-containing formulations as it is capable of inhibiting the oxidation of proteins without having to add antioxidants to maintain the biological activity of the proteins and as well inhibiting the formation of foreign insoluble matters in protein formulations (see entire document, in particular, Abstract, Background of Invention, Claims, and Working Examples).

It would have been obvious to one of ordinary skill in the art to add poloxamer 188 to the stable antibody containing formulation by the co-pending application and use the bispecific antibody disclosed by Igawa in the formulation to treat hemophilia A in a subject.  One of ordinary skill in the art would have been motivated to do so because poloxamer 188 is a surfactant that can inhibit the oxidation of proteins and prevent aggregate formation and thus increase the stability of the antibody-containing formulation. Artisans would have been further motivated to use the bispecific factor IX/factor X antibody disclosed by Igawa rather than others since it has better 
	
 Claims 1-4, 6-8, and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,022,319 in view of Igawa et al, (US 2013/0330345 A1, of record), hereinafter Igawa, and  Saito et al (US 8,765,124, of record), hereinafter Saito. 
 The issued patent recites a stable antibody-containing formulation comprising a histidine-aspartate buffer and arginine-aspartate, wherein the pH of the formulation is 5.5 to 6.5 and wherein the formulation does not substantially comprise a chloride ion and an acetate ion; the concentration of the antibody in the formulation is 50 mg/mL or more; and the formulation is a liquid formulation 
The issued patent does not recite that the antibody in the stable-antibody containing formulation is the bispecific anti-factor IX/factor X antibody recited in instant claim 1. Further, the issued patent does not recite that the formulation comprises poloxamer 188.
 However, Igawa teaches a bispecific antibody that binds to factor IX and factor X and can be used to treat hemophilia A in a subject, comprising a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two light chains each having the amino acid sequence of SEQ ID NO: 32 (see entire document, in particular Claim 42 and Para. 0452). The amino acid sequences of SEQ ID NO: 20, 25, and 32 correspond to that of SEQ ID NO: 10, 11, and 12 of the instant claims, respectively. The heavy chain of SEQ ID NO: 20 would thus comprise the three CDRs of SEQ ID NOs: 1, 2, and 3 of the instant claims; the heavy chain of SEQ ID NO: 25 comprises the three CDRs of SEQ ID NOs: 4, 5, and 6 of the instant claims; and the light chain of SEQ ID NO: 32 comprise the CDRs of SEQ ID NOs: 7, 8, and 9 of the instant claims. Igawa further teaches that the bispecific antibodies disclosed in the issued patent can be used for the treatment of hemophilia A (see entire document, in particular Claim 42 and Para. 0452), and a sufficient dose of the bispecific antibody formulation can be administered subcutaneously (Para. 0458). 
Saito further teaches that poloxamer 188 can be used as a surfactant to provide stabilized protein-containing formulations as it is capable of inhibiting the oxidation of proteins without having to add antioxidants to maintain the biological activity of the proteins and as well inhibiting 
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies taught by Igawa in a stable antibody containing formulation comprising histidine-aspartate buffer, arginine-aspartate, and additionally poloxamer 188 as a surfactant. One of ordinary skill in the art would have been motivated to do so because the formulation can suppress aggregate formation and increase stability of the antibody such that it can be used for treatment of hemophilia A in a subject. While the issued patent does not recite specific pH values or concentrations of the antibody or other components of the formulation, it should be noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, histidine/aspartate, poloxamer 188, arginine-aspartate, and antibody to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment hemophilia A.

Claims 1-4, 6-8, and 11-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/061,429 in view of Igawa et al, (US 2013/0330345 A1, of record), hereinafter Igawa, and Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama.

The co-pending application recites a modified bispecific antibody against blood coagulation factor IX and/or activated blood coagulation factor IX and blood coagulation factor X, comprising a first and second heavy chain of SEQ ID NO: 1 and 2, respectively, and a light chain of SEQ ID NO: 3 (co-pending claim 1). The amino acid sequences of SEQ ID NOs: 1, 2, and 3 correspond to SEQ ID NOs: 10, 11, and 12 of instant claim 2, and thus necessarily comprise the CDRs of SEQ ID NOs: 1 – 9 of instant claim 1.
The co-pending application does not recite that  that the bispecific antibody used for the treatment of hemophilia A nor that it is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises the antibody, histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
However, Igawa teaches that the bispecific antibodies disclosed in the issued patent can be used for the treatment of hemophilia A (see entire document, in particular Claim 42 and Para. 0452). A sufficient dose of the bispecific antibody formulation can be administered subcutaneously (Para. 0458). 
Moriyama further teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations 
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the co-pending application in the stabilizing formulation disclosed by Moriyama to be used for the treatment of hemophilia A. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, 

Claims 1-4, 6-8, and 11-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/496,089 in view of Igawa et al, (US 2013/0330345 A1, of record), hereinafter Igawa, and Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama.
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a method of preventing or treating a blood coagulation factor IX disorder in a patient comprising administering a bispecific antibody that recognizes a (a) blood coagulation factor IX and/or activated blood coagulation factor IX and (b) blood coagulation factor IX, wherein the bispecific antibody comprises a first and second heavy chain of SEQ ID NOs: 10 and 11 and a light chain of SEQ ID NO: 12 (co-pending claim 17). The amino acid sequences of SEQ ID NOs: 10, 11, and 12 correspond to SEQ ID NOs: 10, 11, and 12 of instant claim 2, and thus necessarily comprise the CDRs of SEQ ID NOs: 1 – 9 of instant claim 1.
The co-pending application does not recite that  that the bispecific antibody used for the treatment of hemophilia A nor that it is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises the antibody, histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 

Moriyama further teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in the present invention may be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0041). Since the acidic amino acid aspartate (negatively-charged) is used as a counter ion species to the basic amino acid arginine (positively-charged), the formulations are expected to suppress charge heterogeneity. The formulations can additionally contain the surfactant poloxamer 188 at 0.0001% to 10% (w/v) (Para. 0059), thus the 0.0001 g to 10 g of the surfactant is present in 100 mL of solution (or 0.001 mg/mL to 100 mg/mL). The pH of the antibody-containing formulation is preferably 4 to 8 (Para. 0055). Further, the formulations do not substantially contain chloride ion and acetate ion (Para. 0066). The antibody used in the formulations can be a bispecific antibody such as bispecific antibodies that bind to factor IX and 
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the co-pending application in the stabilizing formulation disclosed by Moriyama to be used for the treatment of hemophilia A. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment of a disease/disorder such as hemophilia A.

Claims 1-4, 6-8, and 11-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/496,089 in view of Igawa et al, (US 2013/0330345 A1, of record), hereinafter Igawa, and Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama.
This is a provisional nonstatutory double patenting rejection.

The co-pending application does not recite that the antibody is the bispecific anti-factor IX/factor X antibody recited in instant claim 1 nor that it is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises the antibody, histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
 However, Igawa teaches a bispecific antibody that binds to factor IX and factor X and can be used to treat hemophilia A in a subject, comprising a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two light chains each having the amino acid sequence of SEQ ID NO: 32 (see entire document, in particular Claim 42 and Para. 0452). The amino acid sequences of SEQ ID NO: 20, 25, and 32 correspond to that of SEQ ID NO: 10, 11, and 12 of the instant claims, respectively. The heavy chain of SEQ ID NO: 20 would thus comprise the three CDRs of SEQ ID NOs: 1, 2, and 3 of the instant claims; the heavy chain of SEQ ID NO: 25 comprises the three CDRs of SEQ ID NOs: 4, 5, and 6 of the instant claims; and the light chain of SEQ ID NO: 32 comprise the CDRs of SEQ ID NOs: 7, 8, and 9 of the instant claims. Igawa further teaches that the bispecific antibodies disclosed in the issued patent can be used for the treatment of hemophilia A (see entire 
Moriyama further teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in the present invention may be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0041). Since the acidic amino acid aspartate (negatively-charged) is used as a counter ion species to the basic amino acid arginine (positively-charged), the formulations are expected to suppress charge heterogeneity. The formulations can additionally contain the surfactant poloxamer 188 at 0.0001% to 10% (w/v) (Para. 0059), thus the 0.0001 g to 10 g of the surfactant is present in 100 mL of solution (or 0.001 mg/mL to 100 mg/mL). The pH of the antibody-containing formulation is preferably 4 to 8 (Para. 0055). Further, the formulations do not substantially contain chloride ion and acetate ion (Para. 0066). The antibody used in the formulations can be a bispecific antibody such as bispecific antibodies that bind to factor IX and factor X.  Thus, the formulation is suitable for the bispecific antibodies disclosed by co-pending application.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claims 1-4, 6-8, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Igawa (US 2013/0330345, of record), hereinafter Igawa, in view of Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama. 
Igawa teaches a bispecific antibody that binds to factor IX and factor X and can be used to treat hemophilia A in a subject, comprising a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two light chains each having the amino acid sequence of SEQ ID NO: 32 (see entire document, in particular Claim 42 and Para. 0452). The amino acid sequences of SEQ ID NO: 20, 25, and 32 correspond to that of SEQ ID NO: 10, 11, and 12 of the instant claims, respectively. The heavy chain of SEQ ID NO: 20 would thus comprise the three CDRs of SEQ ID NOs: 1, 2, and 3 of the instant claims; the heavy chain of SEQ ID NO: 25 comprises the three CDRs of SEQ ID NOs: 4, 5, and 6 of the instant claims; and the light chain of SEQ ID NO: 32 comprise the CDRs of SEQ ID NOs: 7, 8, and 9 of the instant claims. 
Igawa does not teach that the bispecific antibody is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises a histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 

It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of Igawa in the stabilizing formulations disclosed by Moriyama. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity . 

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. With respect to the rejections made under 35 U.S.C. 103 and non-statutory double patenting under Igawa et al. in view of Moriyama et al., Applicant argues that the combination of references does not render obvious the specific formulations of the instantly claimed invention. Further, Applicant states that Moriyama does not provide any working example or motivation to select a histidine/aspartate buffer at 20 mM or poloxamer 188 according to the formulations of the instantly claimed invention and provides a reason not to select 20 mM histidine/aspartate, having demonstrated that it is less advantageous than 20 mM histidine/glutamate. Applicant is reminded that teachings in the prior art are not limited to working examples. Per MPEP § 2141.02, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. Further, Moriyama states that the increased amount (%) of .
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 102 as being anticipated by Moriyama et al. have been fully considered and are persuasive.  Moriyama et al alone does not teach the bispecific antibody of the instantly claimed invention. The rejection made under 35 U.S.C. 102 of claim 13 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIA E TAYLOR/Examiner, Art Unit 1644          

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644